 


 HR 3458 ENR: Fallen Firefighters Assistance Tax Clarification Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3458 
 
AN ACT 
To treat payments by charitable organizations with respect to certain firefighters as exempt payments. 
 
 
1.Short titleThis Act may be cited as the Fallen Firefighters Assistance Tax Clarification Act of 2013. 
2.Payments by charitable organizations with respect to certain firefighters treated as exempt payments 
(a)In generalFor purposes of the Internal Revenue Code of 1986, payments made to— 
(1)any firefighter who was injured as a result of the ambush of firefighters responding to an emergency on December 24, 2012, in Webster, New York, 
(2)the spouse of any firefighter who died as a result of such ambush, or 
(3)any dependent (as defined in section 152 of such Code) of any firefighter who died as a result of such ambush,by an organization described in paragraph (1) or (2) of section 509(a) of such Code shall be treated as related to the purpose or function constituting the basis for such organization’s exemption under section 501 of such Code if such payments are made in good faith using a reasonable and objective formula which is consistently applied. 
(b)ApplicationSubsection (a) shall apply only to payments made on or after December 24, 2012, and before the later of— 
(1)January 1, 2014, or 
(2)the date which is 30 days after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
